July 26, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
 UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER AT HOUSTON, Appellant

NO. 14-10-01021-CV                       V.

                           RICARDO A. GARCIA, Appellee
                                ____________________
       This cause, an appeal from the trial court’s “ORDER DENYING DEFENDANT’S
MOTION TO DISMISS FOR LACK OF JURISDICTION” in favor of appellee,
RICARDO A. GARCIA, was heard on the transcript of the record. We have inspected
the record and find error in the judgment. We therefore order the judgment of the court
below REVERSED and REMAND the cause for proceedings in accordance with the
court’s opinion.

       We order appellee, RICARDO A. GARCIA, to pay all costs incurred in this
appeal. We further order this decision certified below for observance.